Citation Nr: 1309185	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  09-16 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for residuals of hysterectomy.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for hiatal hernia (claimed as gastroesophageal reflux disease (GERD)).

3.  Entitlement to service connection for a gastrointestinal disability, to include hiatal hernia and GERD.

4.  Entitlement to service connection for a bilateral wrist disability, other than bilateral tendonitis.

5.  Entitlement to service connection for a bilateral ankle disability.

6.  Entitlement to service connection for a left elbow disability.

7.  Entitlement to service connection for a bilateral knee disability.

8.  Entitlement to an increased (compensable) rating for hemorrhoids.

9.  Entitlement to an increased (compensable) rating for hepatitis.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the Veteran's claim since has been transferred to the Roanoke, Virginia RO.

The November 2008 rating decision declined reopening the claims of entitlement to service connection for residuals of hysterectomy and hiatal hernia finding no new and material evidence had been submitted.  In a subsequent October 2012 supplemental statement of the case (SSOC), the RO considered the claims reopened and adjudicated them on the merits.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  

The Board notes that, in her January 2009 notice of disagreement (NOD) and May 2009 substantive appeal, the Veteran also indicated that she disagreed with the November 2008 denial of her claims for service connection for allergic rhinitis, varicose veins in the right and left legs, and right elbow and left shoulder disabilities.  In a June 2012 rating decision, the RO granted service connection for these conditions.  This decision was a complete grant of benefits with respect to these issues.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the issues are not currently on appeal before the Board.

In addition, the June 2012 rating decision granted entitlement to service connection for bilateral wrist tendonitis and assigned a separate 10 percent rating for each wrist.  The RO and the Veteran's representative both indicated that it was unclear whether the issue of entitlement to service connection for a bilateral wrist disability remained on appeal, as the Veteran had asserted that her current wrist problems from service included bilateral carpal tunnel syndrome.  As such, the Board will consider whether service connection for a bilateral wrist disability other than tendonitis is warranted and the claim has been restyled as listed above.

Finally, the Board notes that the Veteran's May 2008 claim included the issue of entitlement to service connection for the bilateral legs.  The Board notes that the RO did not adjudicate this as a separate issue, but concludes that this decision was appropriate as the Veteran indicated that the pain in her legs was caused by "post-traumatic arthritis."  As the Veteran's lower extremity joints, specifically the bilateral ankles and bilateral knees, are listed above as separate issues the Veteran's "bilateral leg" claim clearly is fully contemplated by the bilateral ankle and knee claims.

The Board has not only reviewed the Veteran's physical claims file, but also her Virtual VA electronic claims file to ensure a total review of the evidence.


FINDINGS OF FACT

1.  An unappealed August 2006 rating decision denied entitlement to service connection for residuals of hysterectomy.

2.  Evidence received since the August 2006 rating decision is essentially cumulative and redundant and does not raise a reasonable possibility of substantiating the Veteran's residuals of hysterectomy claim.

3.  An unappealed October 1996 rating decision denied entitlement to service connection for hiatal hernia.

4.  Evidence received since the October 1996 rating decision relates to an unestablished fact necessary to substantiate the Veteran's hiatal hernia claim, and therefore, it raises a reasonable possibility of so substantiating it.  

5.  The preponderance of the evidence is against finding that the Veteran has a gastrointestinal disability, to include GERD and hiatal hernia, that is etiologically related to a disease, injury, or event in service.

6.  The preponderance of the evidence is against finding that the Veteran has a bilateral wrist disability, other than bilateral tendonitis, that is etiologically related to a disease, injury, or event in service.

7.  The preponderance of the evidence is against finding that the Veteran has a bilateral ankle disability that is etiologically related to a disease, injury, or event in service.

8.  The preponderance of the evidence is against finding that the Veteran has a left elbow disability that is etiologically related to a disease, injury, or event in service.

9.  The preponderance of the evidence is against finding that the Veteran has a bilateral knee disability that is etiologically related to a disease, injury, or event in service.
10.  The Veteran's service-connected hemorrhoid disability is manifested by internal and external hemorrhoids, with no evidence of hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; and with no current evidence of persistent bleeding with secondary anemia or with fissures.  

11.  The Veteran's service-connected hepatitis disability is asymptomatic, without evidence of intermittent fatigue, malaise, anorexia, incapacitating episodes, or other sequelae such as cirrhosis of the liver or malignancy of the liver.


CONCLUSIONS OF LAW

1.  The August 2006 rating decision that denied the claim of entitlement to service connection for residuals of hysterectomy is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  Evidence received since the August 2006 rating decision in relation to the Veteran's claim for entitlement to service connection for residuals of hysterectomy is not new and material, and, therefore, the claim may not be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  The October 1996 rating decision that denied the claim of entitlement to service connection for hiatal hernia is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2012).

4.  Evidence received since the October 1996 rating decision in relation to the Veteran's claim for entitlement to service connection for hiatal hernia is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2012). 

5.  A gastrointestinal disability, to include GERD and hiatal hernia, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).
6.  A bilateral wrist disability, other than bilateral tendonitis, was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

7.  A bilateral ankle disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

8.  A left elbow disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

9.  A bilateral knee disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

10.  The criteria for a compensable disability rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.114, Diagnostic Code (DC) 7336 (2012).

11.  The criteria for a compensable disability rating for hepatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.114, DC 7345 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

In this case, the RO issued notice letters in May 2008 and January 2009 that fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was advised that it was ultimately her responsibility to give VA any evidence pertaining to the claims.  The letters informed her that additional information or evidence was needed to support her claims, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board observes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that with regard to matters that involve a request to reopen a previously denied claim for service connection based upon the receipt of new and material evidence, in addition to providing notice of the evidence and information that is necessary to establish entitlement to service connection, VA must first notify a claimant of the evidence and information that is necessary to reopen the claim.  To that end, the Court determined that in the context of a claim to reopen, the VCAA requires that VA must first review the bases for the prior denial of record, and then release a notice letter to the Veteran that explains the meaning of both "new" and "material" evidence, and also describes the particular type(s) of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  Id.  

As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim for entitlement to service connection for hiatal hernia.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.  

The May 2008 letter informed the Veteran that her residuals of hysterectomy claim had been previously denied, and that new and material evidence was needed to substantiate the claim to reopen and described what would constitute such new and material evidence.  The letter also specifically explained the basis of the prior denial on the merits, and directed the Veteran to submit any new and material evidence showing that the post-service hysterectomy was related to military service.  This letter was fully compliant with the requirements set forth in Kent v. Nicholson.  Id.

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced state service organization and has submitted argument in support of her claims.  These arguments have referenced the applicable law and regulations necessary to reopen a claim based on the provision of new and material evidence, for a grant of service connection, or for an increased rating for the various claims.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for her to prevail on her claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  TRICARE and other private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claims.

As to service connection claims, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claims, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided VA examinations for her bilateral wrists, left elbow, and gastrointestinal problems in May 2012, with a subsequent addendum in September 2012 to provide an etiology opinion regarding the diagnosed GERD and hiatal hernia.  The examiner considered the Veteran's reported in-service problems and symptoms thereafter; however, the reviewer opined that the Veteran's GERD and hiatal hernia were less likely than not related to military service.  The examiner provided an adequate rationale for the opinion provided.  As will be discussed in greater detail below, the examiner's opinions were based on review of the claims file and available medical records, the Veteran's reported history, her current symptoms, and a physical examination.  As to the Veteran's bilateral wrist disability, the examiner diagnosed bilateral tendonitis and opined that it was at least as likely as not that this disability was related to service.  As such, the Veteran subsequently was service-connected for this disability and assigned separate ratings for each wrist.  That said, the examiner considered the Veteran's report of carpal tunnel syndrome and arthritis, but x-rays of the wrists were negative and the examiner did not otherwise find evidence to indicate a diagnosis other than tendonitis.  As to the Veteran's left elbow, after considering the Veteran's claims the examiner concluded that the Veteran did not have a current left elbow disability.  The Board, therefore, finds the May 2012 VA examination report and September 2012 addendum to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's bilateral wrist, left elbow, and gastrointestinal claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to the Veteran's bilateral ankle and bilateral knee claims, the Board concludes that a VA examination is not necessary.  As will be discussed in greater detail below, the Board believes that there is no credible and competent evidence suggesting an association between any alleged current bilateral ankle or knee disability and any event, injury, or disease in service.  Specifically, there is no competent evidence of a diagnosis of a current bilateral ankle or bilateral knee disability and no credible evidence of a continuity of symptomatology from service.  Thus, VA is not required to provide the Veteran with a VA examination in conjunction with these claims.  

For increased rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

The RO provided the Veteran appropriate QTC or VA examinations in June 2008 and July 2012.  The examination reports are thorough and supported by outpatient treatment records.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  The examinations also discussed the impact of the disability on the Veteran's daily living.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, as to the Veteran's residuals of hysterectomy claim, the Board also notes that until a claim is reopened VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(1) (2012).    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

New and Material Evidence

The Veteran claims that residuals of a hysterectomy and a gastrointestinal disability, to include a hiatal hernia and GERD are the result of her military service.              

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2012).  The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302(a) (2012).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).

As noted above, an October 1996 rating decision denied entitlement to service connection for hiatal hernia and an August 2006 rating decision denied entitlement to service connection for residuals of hysterectomy.  The October 1996 rating decision concluded that the service treatment records failed to show any evidence of a hiatal hernia in service and post service records showed only a history of hiatal hernia in 1995 and 1996 with no evidence of a current diagnosis.  The claim was not well grounded because it did not establish the existence of the claimed condition and its possible relationship to service.  The August 2006 rating decision concluded that there was no evidence showing that the post-service hysterectomy was related to military service.  The Veteran did not appeal the denials by submitting a timely Notice of Disagreement or other indication of disagreement with the rating decisions within one year.  The denial of her claims consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2012).

At the time of the October 1996 rating decision, with respect to the Veteran's hiatal hernia the claims file included the Veteran's service treatment records and a July 1996 VA examination report.  The service treatment records indicate that in January 1972 the Veteran was treated for left flank pain.  In May 1972, the Veteran had slight tenderness in the epigastric area and was diagnosed with the flu.  In July 1980, the Veteran was diagnosed with mild gastritis.  In April 1981, the Veteran was seen for a one day history of nausea and vomiting.  The assessment was rule out acid peptic disease.  The Veteran was treated for nausea, vomiting, and similar gastrointestinal problems on multiple other occasions during service.  In March 1990, the Veteran was treated for abdominal discomfort the past week.  At the Veteran's October 1992 retirement medical examination, she denied a history of frequent indigestion or stomach, liver, or intestinal trouble.

The July 1996 VA examination report included the Veteran's contention of a hiatal hernia problem for which she took Zantac.  Physical examination, however, indicated no evidence of a hernia and digestive examination was normal.  The diagnoses included hiatal hernia under treatment by history.

At the time of the August 2006 rating decision, with respect to the Veteran's residuals of hysterectomy, the claims file included the Veteran's service treatment records, the July 1996 VA examination report, private treatment records, and a February 2006 letter from a treating private physician.

With respect to the Veteran's service treatment records, her pelvic examination during the June 1970 enlistment examination was normal.  In approximately July 1974 the Veteran was counseled about a voluntary interruption of pregnancy (VIP) and subsequently underwent a suction curettage.  In September 1979, the Veteran underwent a dilatation and curettage.  The Veteran appears to have undergone another such procedure during or prior to military service.  In March 1982 and March 1984, the Veteran gave birth to a child.  In June 1987, the Veteran underwent a mini-laparotomy and bilateral tubal ligation.

The July 1996 VA examination report noted current complaints of irregular menses with cramping following a 1988 [sic] tubal ligation.  A May 1996 gynecological examination included a negative PAP smear.  Urinalysis was normal except for some red and white cells.  The diagnoses included recurrent vaginal yeast infections in remission at present.

Private treatment records fail to indicate significant gynecological problems until approximately October 1997, at which time the Veteran was diagnosed with a prolapsed uterus.  In January 2002, the Veteran underwent a total vaginal hysterectomy (TVH).  In May 2002, the Veteran was treated for vaginitis.  In addition, records include treatment for a vaginal rectocele and cystocele, that eventually required surgical repair in November 2005.

A February 2006 letter from a private physician in the gynecology clinic noted that in June 2002 the Veteran underwent a transvaginal hysterectomy with bilateral salpingo oophorectomy due to diagnosed endometriosis and adenomyosis.  In addition, she underwent a vaginal repair due to a prolapsed vaginal wall.

In her February 2006 claim for entitlement to service connection for hysterectomy and residuals thereof, the Veteran asserted that she had a hysterectomy in June 2002 "as a result of conditions that began on active duty."

Except as provided in Section 5108 of this title, when the RO disallows a claim, the claim may not thereafter be reopened and allowed and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105 (West 2002).  Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he or she has provided new and material evidence as to another missing element).

Hiatal Hernia

As noted above, the Veteran contends that the onset of current gastrointestinal problems, including hiatal hernia and GERD, began during her military service and symptoms of which have continued to the present.  Potentially relevant evidence received since the October 1996 rating decision includes private treatment records, multiple statements from the Veteran, and a May 2012 VA examination report with a September 2012 addendum.  For the evidence to be new and material, it would have to tend to show that the Veteran had a current diagnosis of a hiatal hernia or other gastrointestinal disability and/or that such disability had a possible relationship to service.  The Board finds the evidence received since the October 1996 rating decision does.

In that regard, the May 2012 VA examiner diagnosed the Veteran with GERD and a hiatal hernia.  At that time, gastrointestinal radiographic studies showed moderate reflux with a sliding hernia.

Thus, there is now medical evidence of record of a current diagnosis of hiatal hernia, the absence of such a current diagnosis having been one of the bases for denying the claim in October 1996.  Pursuant to the Court's holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claim should be reopened, the Board concludes that the May 2012 VA examination report's diagnosis of hiatal hernia, at the very least, raises a reasonable possibility of substantiating the claim and constitutes new and material evidence sufficient to reopen the Veteran's hiatal hernia claim.  The merits of the claim will be addressed below.




Residuals of Hysterectomy

As noted above, the Veteran contends that her diagnosed endometriosis that resulted in hysterectomy and prolapsed vaginal walls was caused or aggravated by the physical stress of training or other incident of military service.  Potentially relevant evidence received since the August 2006 rating decision includes private treatment records and multiple statements from the Veteran.  For the evidence to be new and material, it would have to tend to show that the Veteran's post-service hysterectomy was related to military service.  The Board finds the evidence received since the August 2006 rating decision does not.

In the Veteran's May 2008 claim to reopen her claim for residuals of hysterectomy, she stated, "My condition was recorded throughout my tour of service of the problem I was having.  It was later diagnosed [with] endometriosis."  The above notwithstanding, she also conceded, "My condition may have or may not have existed, but due to the physical stress of training, aggravated to the extreme."  The Veteran has provided no additional arguments in support of her claim.  As noted above, the Veteran's contentions that her hysterectomy and residuals were the result of in-service conditions was already of record at the time of the August 2006 rating decision.  Thus, her current contentions are essentially cumulative of those already of record at the time of the last denial, and do not raise a reasonable possibility of substantiating the claim.

The newly submitted private treatment records also fail to suggest or otherwise indicate any relationship between any residuals of hysterectomy and the Veteran's military service.

Based on the foregoing, the Board concludes that while the additional treatment records and lay statements constitute new evidence, they are not material in that they do not show a possibility of substantiating the Veteran's claim.  Accordingly, the additional evidence received since August 2006 is not new and material, and the residuals of hysterectomy claim may not be reopened.  Until the Veteran meets her threshold burden of submitting new and material evidence sufficient to reopen her claim, the benefit of the doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain chronic diseases, including arthritis and organic diseases of the nervous system (such as carpal tunnel syndrome), will be presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  In this case, the Veteran was not diagnosed with arthritis of the wrists, ankles, left elbow, or knees or carpal tunnel syndrome in service or within one year of separation from service.  While the Board acknowledges the Veteran's contentions that she has arthritis of these joints, as will be discussed in greater detail below, she is not competent to render such diagnoses.  As such, presumptive service connection for these claims is not warranted.  

In the absence of presumption, to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).


Hiatal Hernia

Having determined that the Veteran's hiatal hernia claim is reopened, the Board must next determine whether it will be prejudicial to the Veteran for the Board to address the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Here, the Board may proceed to adjudicate the merits of the claim of entitlement to service connection for a gastrointestinal disability, to include hiatal hernia and GERD, without prejudicing the Veteran, because the RO reopened and adjudicated the merits of the claim in the October 2012 supplemental statement of the case (SSOC).  Bernard, 4 Vet. App. at 394 (where Board proceeds to merits of a claim that the RO has not previously considered, the Board must determine whether such action prejudices the Veteran); see also VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  Thus, the Board is addressing a question already considered by the RO.  Therefore, there is no risk of prejudice to the Veteran.  Bernard, 4 Vet. App. at 394.

As noted above, the service treatment records indicate that, in January 1972, the Veteran was treated for left flank pain.  In May 1972, the Veteran had slight tenderness in the epigastric area and was diagnosed with the flu.  In July 1980, the Veteran was diagnosed with mild gastritis.  In April 1981, the Veteran was seen for a one day history of nausea and vomiting.  The assessment was rule out acid peptic disease.  The Veteran was treated for nausea, vomiting, and similar gastrointestinal problems on multiple other occasions during service.  In March 1990, the Veteran was treated for abdominal discomfort the past week.  At the Veteran's October 1992 retirement medical examination, she denied a history of frequent indigestion or stomach, liver, or intestinal trouble.

After service, the July 1996 VA examination report included the Veteran's contention of a hiatal hernia problem for which she took Zantac.  Physical examination, however, indicated no evidence of a hernia and digestive examination was normal.  The diagnoses included hiatal hernia under treatment by history.

In May 1998, the Veteran reported a three day history of vomiting, with gas and belching.  The assessment was indigestion / hiatal hernia.  In February 1999, the Veteran described a three to four day history of excessive belching, abdominal cramping, and the feeling that something was stuck in her throat.  There was a noted history of hiatal hernia.  She reported using Zantac for her problems.  In February 2001, the Veteran described repeated bouts of belching, epigastric pain, and bloating, with a history of hiatal hernia.  The treatment provider diagnosed GERD.

The Veteran was afforded a VA examination in May 2012.  The examiner noted review of the claims file.  The Veteran stated that she was unsure whether she had previously been diagnosed with GERD, but did note a history of hiatal hernia.  She discussed a history of belching, bloating, reflux, and heartburn.  May 2012 upper GI radiographic studies showed moderate reflux with sliding hernia.  The examiner diagnosed GERD and hiatal hernia.

As the May 2012 VA examination report did not include an opinion as to the etiology of the diagnosed GERD and hiatal hernia, the RO requested an addendum opinion.  The resulting September 2012 addendum opinion concluded that the Veteran's GERD and hiatal hernia were less likely than not incurred in or caused by the claimed in-service illness, event, or injury.  The reviewer noted consideration of service treatment records from August 1985 (chronic diarrhea), May 1972 (flu syndrome), December 1972 (viral syndrome), September 1974 (improving GI syndrome), and August 1985 (gastroenteritis).  As to rationale, the reviewer noted that the Veteran's in-service symptoms (including nausea, diarrhea, watery stools, vomiting) were consistent with viral illnesses and there was no documentation regarding symptoms commonly associated with GERD or hiatal hernia.

The Veteran has a current diagnosis of GERD and hiatal hernia.  The crucial question, therefore, is whether either of these disabilities was incurred in or is otherwise related to military service.  For the reasons discussed below, the Board concludes they are not.

In reaching that determination, the Board finds the May 2012 VA examination report and September 2012 addendum of significant probative value.  The examiner's opinions were based on an interview of the Veteran, her reported medical history, physical examination, and diagnostic testing.  Further, a complete and thorough rationale was provided for the opinions rendered.  Specifically, the examiner concluded that it was less likely than not that the GERD and hiatal hernia were incurred in or caused by any incident of military service.  The examiner concluded that the reported in-service problems were consistent with viral illnesses and not symptoms associated with GERD or hiatal hernia.  As such, the Board concludes that the examiner's overall conclusions are fully explained and consistent with the evidence of record.

In addition, the Board has considered the Veteran's contentions that her current gastrointestinal problems are related to her military service.  In that regard, the Board acknowledges that the Veteran can attest to observed physical symptoms, such as stomach problems and her assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  That said, there is no evidence of record that the Veteran has any medical expertise.  As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id at n.4.

Also of note is that the Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Taking that decision together with the explanation in Layno, leads the Board to the conclusion that whether a non-expert nexus opinion or diagnosis is competent evidence depends on the complexity of the particular question and whether a nexus opinion could be rendered based on personal observation.

Here, the question of whether the Veteran's current GERD or hiatal hernia is due to some incident of service, is a complex question and answering that question is not possible from mere observation with the five senses.  The Board finds such a conclusion particularly appropriate in this case, given the complex nature of the Veteran's gastrointestinal symptomatology.  As such, the Board ascribes far more weight to the conclusions of the September 2012 medical professional who concluded that the Veteran's current GERD and hiatal hernia were not related to military service.

In summary, there is no objective evidence of GERD or hiatal hernia in service or for multiple years after service.  Additionally, the most probative medical evidence of record, the May 2012 VA examination report and September 2012 addendum, explicitly concluded that it was less likely than not that the Veteran's current GERD and hiatal hernia were related to her military service.  There is no other medical opinion of record to the contrary.  While the Veteran certainly is competent to report gastrointestinal symptomatology from service, given the complexity of these problems and her lack of demonstrated medical expertise, the Board concludes that her opinions are afforded significantly less probative weight than the September 2012 VA reviewer's opinion.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.  Service connection is not warranted for hiatal hernia or GERD.

Bilateral Wrists, Bilateral Ankles, Left Elbow, Bilateral Knees

The Veteran contends that she developed arthritis of the bilateral wrists, bilateral ankles, left elbow, and bilateral knees as a result of the duties associated with her military service.  In addition, she contends that she has bilateral carpal tunnel syndrome due to her military service.

The Veteran's service treatment records include normal examination of the upper and lower bilateral extremities at the time of entrance into service.  In August 1974, the Veteran was treated for pain in the legs since the previous day.  The examiner's impression was pain secondary to passing of clots.  In August 1974 and February 1977, the Veteran denied a history of painful or trick elbow, trick or locked knee, leg cramps, foot trouble, arthritis, bone or joint deformity, swollen or painful joints, or lameness.  Medical examinations at that time also were normal.  In March 1978, the Veteran reported pain in the left foot and ankle.  On examination, the left ankle was unremarkable.  In October 1980, the Veteran complained of pain in the anterior left foot.  Following examination, the treatment provider's impression was tendonitis of the left foot.  In February 1985, the Veteran was treated for an injury to the right wrist, with associated pain and moderate swelling.  In January 1987, the Veteran injured her right wrist while playing volleyball, but x-rays showed no significant abnormality.  In September 1987, examination of the feet and bilateral upper and lower extremities was normal.  At that time, the Veteran denied a history of painful or trick elbow, trick or locked knee, leg cramps, foot trouble, arthritis, bone or joint deformity, swollen or painful joints, or lameness.  In September 1990, the Veteran reported pain in the bilateral legs for the previous four days.  On examination, there was no swelling or calf tenderness.  The assessment was myalgia in both legs.  A May 1991 service treatment record included complaints of pain in the bilateral legs for the previous month, worsened by standing.  The pain improved when the Veteran was off her feet.  On examination, lower extremity muscle strength in the bilateral lower extremities was normal, as were reflexes in the bilateral knees and ankles.  In January 1992, the Veteran was seen for trauma to the right foot.  X-rays were within in normal limits.  At the Veteran's October 1992 retirement medical examination, she denied a history of neuritis, painful or trick elbow, trick or locked knee, foot trouble, arthritis, bone or joint deformity, swollen or painful joints, or lameness.  She did report a past history of leg cramps.

After service, the private medical records do not indicate complaints, treatment, or diagnosis of arthritis or other disability of the wrists, ankles, left elbow, or knees for multiple years after separation from service.  In May 2000, the Veteran reported pain in the left elbow with onset one week previously.  The examiner's diagnosis was arthritis of the left elbow.  There is no evidence that this diagnosis was based on x-rays or other radiographic imaging.  In December 2001, the Veteran sought treatment for right wrist pain with onset one week previously.  She denied any acute injury, but noted that she did perform a lot of repetitive activities (such as typing) at work.  In addition, she experienced occasional stiffness in the right wrist and intermittent numbness in the hand that was not localized in any digits.  She also reported intermittent pain in the left anterior thigh for the previous two weeks, but knee x-rays were normal.  On examination, there was no pain in the right wrist on passive movement, but there was pain on palpation of the ulnar aspect of the wrist and at the extreme limits of range of motion of the wrist and ulnar deviation/adduction.  The assessment was joint pain localized in the wrist that was probably tendonitis.  

The Veteran was afforded a VA examination for the bilateral wrists in May 2012.  The Veteran reported that bilateral wrist symptoms began during military service, precipitated by physical training.  She claimed to have been diagnosed with a bilateral wrist condition, but was uncertain as to the actual diagnosis.  X-rays of the wrists showed no evidence of degenerative or traumatic arthritis.  The examiner diagnosed bilateral wrist tendonitis, but not bilateral carpal tunnel syndrome or any other wrist disability.  Notably, service connection was established for the tendonitis.

The Veteran also was afforded a VA examination for her bilateral elbows in May 2012.  The Veteran reported being diagnosed with tennis elbow and arthritis during military service.  Physical examination of the left elbow was entirely normal.  X-rays of the elbow showed no evidence of degenerative or traumatic arthritis.  The examiner diagnosed right elbow medial epicondylitis, but found no left elbow disability.  Service connection was established for the right elbow.

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim").  Absent competent evidence of the existence of a disability, service connection cannot be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case, there is no competent evidence of a diagnosis of the bilateral wrists (other than tendonitis for which the Veteran separately is service-connected), the bilateral ankles, the left elbow, or the bilateral knees during the appellate time period.    

In reaching that decision, the Board has considered the Veteran's assertions that she has arthritis of the bilateral wrists, bilateral ankles, left elbow, and bilateral knees, as well as bilateral carpal tunnel syndrome.  The Veteran certainly can attest to factual matters of which she has first-hand knowledge, such as pain, stiffness, and other symptoms in the wrists, ankles, left elbow, and knees, and her assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Given the Veteran's lack of demonstrated medical expertise and the complexity of diagnosing arthritis and carpal tunnel syndrome, however, the Board concludes that in this case her statements regarding any such diagnoses are not competent evidence and, in the case of the bilateral wrists and left elbow, significantly outweighed by the diagnostic evidence showing no arthritis and the May 2012 VA examiner's conclusions that the Veteran did not suffer from arthritis of the bilateral wrists or left elbow or bilateral carpal tunnel syndrome.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

The Board finds the Veteran's contentions that she has current arthritis of the above joints and/or carpal tunnel syndrome particularly problematic given that she explicitly denied a history of associated problems such as painful elbows and knees, as well as neuritis, at the time of separation from service.  Moreover, when the Veteran did finally report right wrist, left knee, and left elbow problems multiple years after separation from service, she reported onset of pain and associated symptomatology no more than two weeks previously.  The Board also finds it extremely significant that the Veteran filed claims for entitlement to service connection for numerous disabilities in May 1996, several years after separation from service, but at that time did not bring claims for any of the above orthopedic conditions.  The Board finds it reasonable to conclude that had the Veteran been experiencing ongoing bilateral wrist, bilateral ankle, left elbow, and bilateral knee problems from service that she would have brought claims for entitlement to service connection for these problems in May 1996 when she brought multiple other claims for entitlement to service connection.  In light of the foregoing, the Board finds the Veteran's contentions of ongoing wrist, ankle, left elbow, and knee problems from service not to be credible evidence.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."); see also Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing an applicant's credibility, the Board may consider any evidence of interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, and desire for monetary gain).

Finally, the Board acknowledges the purported diagnosis of left elbow arthritis by a private physician in May 2000.  There is no evidence, however, that this diagnosis was rendered based on x-ray or other radiographic testing.  For VA purposes, a diagnosis of degenerative or traumatic arthritis must be established by x-ray findings.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2012).  As such, the Board finds of significantly greater probative value the results of x-ray testing associated with the May 2012 VA examination that showed no evidence of left elbow arthritis.

In summary, the Board concludes that the preponderance of the evidence is against the claims for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Service connection is not warranted for disabilities of the bilateral wrists, bilateral ankles, left elbow, or bilateral knees.

Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate DCs identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2012).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him or her for times since filing his or her claim when his or her disability may have been more severe than at other times during the course of his or her appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2012).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Hemorrhoids

A noncompensable evaluation is assigned to the Veteran's service-connected hemorrhoids under DC 7336.  The Veteran is seeking a higher rating.

Under DC 7336, a noncompensable evaluation is assigned for mild to moderate hemorrhoids.  A 10 percent evaluation is assigned for external or internal hemorrhoids, large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent evaluation is assigned for external or internal hemorrhoids, with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, DC 7336 (2012).  

The Veteran was afforded a QTC examination in June 2008.  She reported anal itching, diarrhea, pain, and swelling.  There was no tenesmus, perianal discharge, or leakage of stool.  She did report frequently recurring hemorrhoids and that she was hospitalized in November 2005 for rectal bleeding.  The Veteran denied any residual symptoms from the hospitalization or functional impairment as a result of the condition.  On examination, there were external hemorrhoids that were not reducible.  There was no loss of sphincter control, fissure, ulceration, trauma, rectal bleeding, anal infections, proctitis, or protrusions.  There was evidence of bleeding, but without evidence of significant anemia.  Thrombosis was present, but without evidence of frequent recurrence or excessive redundant tissue.  Blood testing was within normal limits.

A December 2008 record noted treatment with reported recurrent incontinence of stool post bowel movement and significant hemorrhoids.  The Veteran was referred to gastroenterology and seen the next day.  History was solely based on the Veteran's representations and included reported fecal incontinence post elimination discharge, with anal and rectal itching.  On examination, there were observed nonprolapsing (grade I) internal and external hemorrhoids.  Residual hemorrhoidal skin tags were observed and the area was tender.  Fecal impaction was not discovered.  The rectum was normal.  The assessment was hemorrhoids with the prescription of hydrocortisone.

The Veteran was afforded another VA examination in July 2012.  The Veteran reported current use of creams or suppositories as needed for her hemorrhoids.  The Veteran described mild or moderate internal or external hemorrhoids with flare-ups every two to three months that were treated with suppositories and cream.  There was no anal or perianal fistula, rectal stricture, impairment of rectal sphincter control, or rectal prolapsed.  Currently, there were no external hemorrhoids, and therefore no thrombosis, but skin tags were noted.  The examiner noted that the hemorrhoids did not impact the Veteran's ability to work.  

With regard to assigning an increased rating under DC 7336, the Board finds that there is no medical evidence of record reflecting that the Veteran has hemorrhoids that have caused excessive redundant tissue, evidencing frequent recurrences.  The Board recognizes that the June 2008 VA examination report showed evidence of thrombotic external hemorrhoids that were irreducible, but there was no excessive redundant tissue.  The subsequent December 2008 private treatment record and the July 2012 VA examination report both showed evidence of skin tags, but no evidence of excessive redundant tissue.  The June 2008 examination report also noted evidence of bleeding, but without evidence suggestive of anemia or fissures.  Blood testing was completed, but did not show anemia and the examiner concluded that the hemorrhoids did not impact the Veteran's ability to work.  Additionally, there is no medical evidence of record that the Veteran has hemorrhoids, with persistent bleeding and with secondary anemia, or with fissures.

Therefore, upon review of the claims file, the Board finds no medical evidence of record reflecting that the Veteran's hemorrhoids currently meet the criteria for a 10 or 20 percent rating under DC 7336.  As such, an increased rating is not warranted under this DC.

The Board has reviewed the remaining DCs relating to disabilities of the digestive system but finds that they are inapplicable in this case.  See 38 C.F.R. § 4.114 (2012).  In that regard, the Board has considered the Veteran's reports of fecal incontinence post elimination discharge.  DC 7332 contemplates impairment of sphincter control involving the rectum and anus.  See 38 C.F.R. § 4.114, DC 7332 (2012).  The Board does not find the Veteran's representations in this regard to be credible, as they are wholly unsupported by contemporaneous medical evidence.  In addition, the Veteran's May 2008 claim for an increased rating failed to note the loss of sphincter control, as her claim focused solely on recurring hemorrhoids that caused frequent bleeding with bowel movements with bloody stool.  Had the Veteran also been experiencing associated post bowel movement discharge it seems reasonable to conclude that she would have mentioned this problem when reporting other problems (specifically bleeding) associated with bowel movements.  Significantly, the Veteran specifically denied the loss of sphincter control during the June 2008 VA examination and yet several months later, in December 2008 and within days or at most weeks of receipt of the denial of her claim, she first claimed ongoing post bowel movement discharge.  At that time, the record indicates that the Veteran sought treatment solely because she was dissatisfied with VA's denial of her claim for increased rating for hemorrhoids.  The Board finds it compelling that during the December 2008 private examination there was no indication of the loss of sphincter control and, indeed, the treatment provider noted that the rectum was normal on examination and fecal impaction was not discovered.  The July 2012 VA examination also found no evidence to support the Veteran's claim of ongoing loss of sphincter control.  As such, the Board affords the contemporaneous objective medical evidence significantly more weight than the Veteran's statements.  See Caluza, 7 Vet. App. at 498.  The Board's conclusion does not intend to imply that it would not be possible for the loss of sphincter control to have started following the June 2008 VA examination; however, the December 2008 private treatment record makes clear that the Veteran was reporting an ongoing loss of sphincter control and that VA's denial of increased rating was incorrect in light of that fact.  Based on the foregoing, the Board concludes that a separate or higher rating under DC 7332 for loss of sphincter control is not warranted.

In summary, the Board concludes that the preponderance of the evidence is against the claim for an increased rating.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, 1 Vet. App. at 53-56; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.

Hepatitis

A noncompensable evaluation is assigned to the Veteran's service-connected hepatitis under DC 7345.  The Veteran is seeking a higher rating.

Under DC 7345, a noncompensable rating is warranted for non-symptomatic chronic liver disease.  A 10 percent rating is warranted for liver disease manifested by intermittent fatigue, malaise, and anorexia, or if there are incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  A 20 percent rating is warranted for liver disease manifested by daily fatigue, malaise and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms as described above) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  A 40 percent rating is warranted with symptoms of daily fatigue, malaise and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.

Note (1) of DC 7345 provides that sequelae, such as cirrhosis or malignancy of the liver are to be evaluated under an appropriate DC; however, the same signs and symptoms that provide a basis for evaluation under DC 7345 cannot be used.  Note (2) defines an "incapacitating episode" as "a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician."  38 C.F.R. § 4.114, DC 7345 (2012).

The Veteran was afforded a VA examination in June 2008.  At that time she indicated that the hepatitis did not affect her general body health or body weight.  She did contend that it caused easy fatigability, arthralgia, and gastrointestinal disturbances.  The hepatitis, however, did not cause nausea, vomiting, loss of appetite, or jaundice.  The main symptom was constant gas, but she denied abdominal pain.  Symptoms occurred daily and were tolerable, but she reported incapacitating episodes occurring as often as four times per month and lasting an entire day.  Over the past year she reported six days of incapacitation.  She has never vomited blood or passed black tarry stools.  She was receiving no current treatment for the condition.  The Veteran did not report any functional impairment from the condition.  On examination, the Veteran was well nourished and in no acute distress, with normal nutritional status.  There was no evidence of liver enlargement, jaundice, muscle weakness, or muscle atrophy.  The hepatitis panel revealed negative results for hepatitis A antibody, hepatitis B surface antigen, hepatitis B core antibody, or hepatitis C.  The diagnosis was hepatitis, which symptoms had resolved.

The Veteran was afforded another VA examination in July 2012.  At that time, the Veteran denied associated symptoms of hepatitis and the examiner noted that the Veteran did not currently have signs or symptoms attributable to chronic or infectious liver diseases.  The Veteran did not have any incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) due to the liver condition in the previous twelve months.  The Veteran had no current symptoms attributable to cirrhosis of the liver.  She was not a candidate for liver transplant.  A hepatitis panal again was negative.  The examiner noted that the Veteran's liver condition had no impact on her ability to work.

Based on the evidence of record, the Board finds that an increased rating for hepatitis is not warranted at any time pertinent to the current claim.  The record is simply devoid of documentation of fatigue, malaise, and anorexia related to the Veteran's hepatitis, or of symptoms of any kind for that matter.  While the Veteran reported easy fatigability during the June 2008 VA examination, there is no evidence of anorexia, as the evidence clearly documents that the Veteran is well nourished.  To the extent that the Veteran's reported incapacitating episodes during the June 2008 VA examination meet the requirements for an "incapacitating episode" as defined by VA regulations, the Board notes that the Veteran does not report such episodes of sufficient duration to warrant a compensable rating under DC 7345.  

The Board has also considered whether a compensable rating is warranted under any other potentially applicable DC.  As noted above, while the Veteran's hepatitis could be rated on the basis of cirrhosis or malignancy of the liver, neither has been shown in the objective medical evidence of record.  The disability also has not been shown to involve any other factor(s) that warrant evaluating the disability under any other provision(s) of VA's rating schedule.

The Board has considered the Veteran's representations made in her May 2008 claim for increased rating, wherein she contended that her hepatitis caused abnormal liver function and that she had been told it affected her sexual activity.  As to her reports that her hepatitis has affected her sexual activity, the Court has previously noted, "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Moreover, as to the Veteran's general reports of abnormal liver function and other symptomatology, the criteria needed to support higher ratings during each time period require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the Veteran's assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support higher ratings than those herein assigned.  Cf. Black v. Brown, 10 Vet. App. 279, 284 (1997).

In summary, the Board concludes that the preponderance of the evidence is against the claim for an increased rating.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, 1 Vet. App. at 53-56; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected hemorrhoids and hepatitis are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hemorrhoids and hepatitis with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

Specifically, with respect to the hemorrhoids, the Veteran reports primarily the intermittent existence of hemorrhoids that cause bleeding and blood in her stool.  As discussed, these factors are fully contemplated in the Veteran's rating under DC 7336, to the extent that they are applicable to the Veteran's case.  As discussed above, the Board does not find the Veteran's reports of impaired sphincter control to be credible evidence and affords far greater weight to the objective medical evidence of record.  As to the Veteran's hepatitis, the Veteran's reported abnormal liver function is not supported by the objective medical evidence of record and the Board finds the conclusions of the medical examiners of record more persuasive as to the existence of any symptoms attributable to her service-connected hepatitis.  Specifically, those medical professionals have found the Veteran's hepatitis to be wholly asymptomatic.  Thus, the Veteran's current noncompensable schedular ratings under DCs 7336 and 7345 are adequate to fully compensate her for her disabilities on appeal.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

ORDER

New and material evidence sufficient to reopen a claim of entitlement to service connection for residuals of hysterectomy has not been received and, therefore, the claim is denied.

New and material evidence having been received, the claim for entitlement to service connection for hiatal hernia is reopened; the appeal is granted to this extent only.

Entitlement to service connection for a gastrointestinal disability, to include hiatal hernia and GERD, is denied.

Entitlement to service connection for a bilateral wrist disability, other than bilateral tendonitis, is denied.

Entitlement to service connection for a bilateral ankle disability is denied.

Entitlement to service connection for a left elbow disability is denied.

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to a compensable rating for hemorrhoids is denied.

Entitlement to a compensable rating for hepatitis is denied.


____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


